
	

115 HR 4519 RH: To amend the Securities Exchange Act of 1934 to repeal certain disclosure requirements related to resource extraction, and for other purposes.
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 373
		115th CONGRESS2d Session
		H. R. 4519
		[Report No. 115–500]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2017
			Mr. Huizenga introduced the following bill; which was referred to the Committee on Financial Services
		
		
			January 9, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To amend the Securities Exchange Act of 1934 to repeal certain disclosure requirements related to
			 resource extraction, and for other purposes.
	
	
		1.Repeal of resource extraction disclosure requirements
 (a)In generalSubsection (q) of section 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is hereby repealed.
 (b)Conforming amendmentsThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended— (1)by striking section 1504; and
 (2)in the table of contents in section 1(b) of such Act, by striking the item relating to section 1504.
				
	
		January 9, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
